Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2019 was filed before the mailing date of the FAOM. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 13, dependent on claim 1, recites the limitation “the convex shape”.  There is insufficient antecedent basis for this limitation in the claim. For prosecution, the claim will be interpreted to mean that the diaphragm shape can be concave or convex.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landrigan et al (US20140054246A1 published 02/27/2014; hereinafter Landrigan).
Regarding claim 1, Landrigan teaches a system for aspirating liquid components from a vessel (apparatus for allowing a float member to operate generally unhindered in a container - paragraph 1), the system comprising:
the vessel (container 20 – Fig. 2) having a hollow inner portion (separation container 20 is hollow - Fig. 2), a sidewall (sidewall 22 - Fig. 2) radially extending around the hollow inner portion, an open end (a first end 24 or a second end 26 - Fig. 2), and a closed end (a first end 24 or a second end 26 or  - Fig. 2) opposite the open end (Landrigan teaches caps on both ends; therefore each end is capable of functioning as closed or open ends);
a diaphragm (a second buoy member 64 and buoy 60 - paragraph 24) slideably coupled (second buoy member 64 slide along or move along the buoy post 66 generally in the direction of arrow 68 - paragraph 24 and Fig. 3) to the hollow inner portion of the vessel, wherein the diaphragm is configured to move towards the closed end and the open end (arrow 68 - Fig. 3 and Figs. 6-8), and
wherein a hollow inner sub-portion located between the closed end and the diaphragm defines a first portion (first fraction 200 and third fraction 204- Fig. 8) and a hollow inner sub-portion located between the diaphragm and the open end defines a second portion (second fraction 202 - Fig. 8), and

Regarding claim 2, Landrigan teaches the system of claim 1, further comprising: a flexible pipe (a hose or tube 80 - Fig. 3) having a first open end and a second open end located opposite the first open end (see Fig. 3), 
wherein the first open end is coupled via an interface to the diaphragm (hose connection member 78 - Fig. 3), such that the flexible pipe is in fluid communication with the first portion (hose connection member 78  is connected to a collection passage 74 - Fig. 3),
wherein the flexible pipe extends from the diaphragm into the second portion (second hose connection 82 - Fig. 3) and out of the vessel.
Regarding claim 3, Landrigan teaches the system of claim 2, further comprising a syringe coupled to the second open end of the flexible pipe (second syringe 220 - Fig, 8), wherein the syringe is configured to receive at least a portion of the liquid components through the flexible pipe (second syringe 220 can interconnect with the withdrawal or removal port 32 to withdraw material through the withdrawal tube 80 - paragraph 45 and Fig. 8).
Regarding claim 4
Regarding claim 5, Landrigan teaches the system of claim 4, wherein the first open end of the flexible pipe comprises a male luer attachment (a hose connection member 78 – Fig. 3) configured to couple to the female luer attachment (hose connection member 78 and second hose connection 82 connects the second buoy member 64 to the removal port 32 – Fig. 3 and paragraph 22) along the top portion of the diaphragm (second buoy member 64 – Fig. 3), and wherein the second open end of the flexible pipe comprises a female luer-valve attachment (removal port 32 is a female luer attachment - Fig. 8 and paragraph 22) configured to couple to the syringe (a second syringe 220 can interconnect with the withdrawal or removal port 32 - paragraph 45).
Regarding claim 7, Landrigan teaches the system of claim 1, wherein the liquid components (suspensions such as blood, bone marrow aspirate, and adipose tissue – paragraph 3) are separated liquid components (separating a whole material including multiple components into selected fractions of components – paragraph 1), and wherein the vessel comprises a centrifuge tube or a centrifuge bucket (the container 20, with the stand 28 in place on the container 20, to be positioned within a bucket of a centrifuge system – paragraph 23).
Regarding claim 11, Landrigan teaches the system of claim 1, wherein the closed end of the vessel defines a flat bottom (stand 28 - Fig. 8).
Regarding claim 14, Landrigan teaches the system of claim 1, wherein a bottom side of the diaphragm (second buoy member 64) defines a conical shape having a peak at the aperture facing the open end of the vessel (second buoy member 64 is conical - Fig. 3).
Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leach et al (US20060273049A1 published 12/07/2006; hereinafter Leach).
Regarding claim 15, Leach teaches a method for aspirating liquid components from a vessel (pulling back the plunger to draw the third fraction 226 into the second syringe 210 - paragraph 95), the method comprising:

separating the liquid into gradient layers within the vessel (FIG. 7B is a perspective view of a sample in the separator after the centrifuge process - paragraph 25); and inserting a diaphragm into the hollow inner portion (the plunger 60 is plunged into the tube 12 by pushing on the depth gage 38 - paragraph 91),
wherein a hollow inner sub-portion located between the closed end and the diaphragm (the plunger 60 - Fig. 7C) defines a first portion (white/red blood cell fraction 222 - Fig. 7C) and a hollow inner sub-portion located between the diaphragm (the plunger 60 - Fig. 7C) and the open end defines a second portion (the plasma fraction 224 - Fig. 7C); and
aspirating a first layer of liquid (the third fraction 226 is drawn into the second syringe 210 - Fig. 7D) from the vessel through the diaphragm (a sample collection cannula - paragraph 94).
Regarding claim 16, Leach teaches The method of claim 15, further comprising:
coupling a flexible pipe (plasma collection tube 54 - paragraph 80) having a first open end and a second open end located opposite the first open end to the diaphragm (plasma collection tube 54 is connected to a plasma collection bore 93a and a fraction collection valve 20 - paragraph 80) such that the flexible pipe is in fluid communication with the first portion (plasma collection bore 93a goes through the plunger back face 88 - paragraph 80),

wherein aspirating the first layer of liquid (the third fraction 226 is drawn through a syringe 212 via the plasma collection tube 54 - Fig. 7D)  from the vessel comprises aspirating the first layer of liquid through the diaphragm and the flexible pipe (plasma collection bore 93a goes through the plunger back face 88 - paragraph 80).
Regarding claim 17, Leach teaches the method of claim 15, further comprising sealing the first portion from the second portion via a seal (a moveable seal within the tube 12 - paragraph 78) that extends around a perimeter of the diaphragm to thereby prevent the liquid components from passing from the first portion to the second portion (substantially no material escapes the action of the separator 10 when the plunger 60 is plunged into the tube 12 - paragraph 78).
Regarding claim 18, Leach teaches the method of claim 15, wherein aspirating the first layer of liquid from the vessel comprises: coupling a syringe to the diaphragm, either directly or through a flexible pipe (second syringe 210 may be affixed to the depth gage housing 66 via the external neck threads 72 – paragraph 94); and
operating the syringe to draw the first layer of liquid into the syringe from the first portion of the vessel through the diaphragm (a vacuum is then created in the second syringe 210 by pulling back the plunger to draw the third fraction 226 into the second syringe 210 – paragraph 95).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Landrigan as applied to claim 1 above in view of Leach.
Regarding claim 6, Landrigan teaches the system of claim 1.
However, Landrigan does not teach a seal coupled around a perimeter of the diaphragm, wherein the seal is configured to seal against the hollow inner portion to thereby prevent the liquid components from passing from the first portion to the second portion.
Leach teaches an apparatus for separating fractions from a liquid (paragraph 8), further comprising:  
a seal (plunger walls 63 – Fig. 6) coupled around a perimeter of the diaphragm (plunger 60 and depth guide 38 – Fig. 6), wherein the seal is configured to seal against the hollow inner portion (the plunger 60 is formed of a flexible material it forms a seal with the tube wall 23 which is movable – paragraph 101) to thereby prevent the liquid components from passing from the first portion to the second portion (substantially no liquid is able to move between the plunger wall 80 and the tube wall 23 – paragraph 101). Leach also teaches that a buoy separator system (Figs. 1A-D) can be adapted to use a plunger (Figs. 4-6), which allow an operator to aspirate the separated fractions in any order. It would be advantageous to use a plunger in the separation apparatus to be able to selectively aspirate a desired portion and separate fluids with different ranges of densities.
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Landrigan as applied to claim 1 above in view of Gernon et al (US Patent No. 5,453,543 A published 07/13/2017; hereinafter Gernon)
Regarding claim 8, Landrigan teaches the system of claim 1.
However, Landrigan does not teach that the vessel (container 20) is composed of stainless steel.
Gernon teaches a sample vessel composed of stainless steel (a stainless steel sample vessel - column 5 line 41). It would advantageous to use a stainless steel sample vessel to increase corrosion resistance and strength of the vessel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container, as taught by Landrigan, with a stainless steel sample vessel, taught by Gernon, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Landrigan and Gernon teach sample containers.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Landrigan as applied to claim 1 above in view of Kwon (US20170197211A1 published 07/13/2017).
Regarding claim 9, Landrigan teaches the system of claim 1. 
However Landrigan does not teach that the diaphragm (second buoy member) is composed of stainless steel.
Kwon teaches a conical centrifuge tube, wherein the diaphragm (a fluid layering device 100 – paragraph 100 and Figs. 1-5B) is composed of stainless steel (the entire device 100 can be made of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second buoy member, as taught by Landrigan, by changing the material to stainless steel, taught by Kwon, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success since both Landrigan and Kwon both teach centrifuge tubes. 
Regarding claim 10, Landrigan, modified by Kwon, teaches the system of claim 1, wherein the closed end of the vessel (conical container 200 – Figs. 1-5B) defines a conical shape (Kwon Figs. 1-5B).
Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Landrigan as applied to claim 1 above in view of Sparks et al (US20170304823A1 published 10/26/2017; hereinafter Sparks).
Regarding claim 12, Landrigan teaches the system of claim 1.
However, Landrigan does not teach that a bottom side of the diaphragm (second buoy member 64) defines a convex shape.
Sparks teaches a centrifuge tube where in a bottom side of the diaphragm (buoy- paragraph 5) defines a convex shape (the buoy, in some embodiments … which surface may be a concave or convex outer surface - paragraph 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the second buoy member per In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant). One of ordinary skill 
Regarding claim 13, Landrigan, modified by Sparks, teaches the system of claim 1, wherein a bottom side of the diaphragm defines a concave shape located within the convex shape (see 112b rejection for “the convex shape”) (the buoy … which surface may be a concave or convex outer surface - Sparks paragraph 5).
Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leach as applied to claim 1 above in view of Alberts et al (Molecular Biology of the Cell. 4th edition, Alberts B, Johnson A, Lewis J, et al. New York: Garland Science; 2002; hereinafter Alberts).
Regarding claim 19, Leach teaches the method of claim 15.  
However, Leach does not teach to repeat the method of claim 15, as indicated in claim 19. 
Alberts teaches that “repeated centrifugation at progressively higher speeds will fractionate homogenates of cells into their components” (Figure 8-8). It would be advantageous to repeat the steps taught by Leach (see rejection for claim 15) to obtain higher purity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to repeat the method, taught by Leach, to gain the above advantage. One of ordinary skill would have expected that this modification can be made successfully.
Leach, modified by Alberts, teaches the method of aspirating liquid components from the vessel further comprises: 
after aspirating the first layer of liquid from the vessel through the diaphragm, introducing the aspirated first layer of liquid into a separate, second vessel (suitable delivery method includes connecting a first syringe 204 to the first plunger port 22 – Leach paragraph 88) having a hollow inner portion, a sidewall radially extending around the hollow inner portion (tube 12 has side walls – Leach Fig. 7A), an open end (open end 12a of the tube – Leach paragraph 88), and a closed end opposite the 
separating the first layer of liquid into gradient layers within the second vessel (FIG. 7B is a perspective view of a sample in the separator after the centrifuge process – Leach paragraph 25);
inserting a second diaphragm into the hollow inner portion of the second vessel (the plunger 60 is plunged into the tube 12 by pushing on the depth gage 38 - Leach paragraph 91), wherein a hollow inner sub-portion located between the closed end of the second vessel and the second diaphragm (the plunger 60 - Leach Fig. 7C) defines a third portion (white/red blood cell fraction 222 - Leach Fig. 7C) and a hollow inner sub-portion located between the second diaphragm (the plunger 60 - Leach Fig. 7C) and the open end of the second vessel defines a fourth portion (the plasma fraction 224 - Leach Fig. 7C); and
aspirating a second layer of liquid (the third fraction 226 is drawn into the second syringe 210 - Leach Fig. 7D) from the second vessel through the second diaphragm (a sample collection cannula - Leach paragraph 94).
Regarding claim 20, Leach, modified by Alberts, teaches the method of claim 19, further comprising: after aspirating the second layer of liquid from the second vessel through the second diaphragm (the third fraction 226 is drawn into the second syringe 210 - Leach Fig. 7D), removing the second diaphragm from the second vessel, and aspirating a third layer of liquid (the separator 10 may be dismantled to remove the white/red blood cell fraction 222 – Leach paragraph 98) remaining in the second vessel (dismantling the separator involves removing the plunger 60; see exploded view of the separator in Leach Fig. 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20160367982A1 – teaches a centrifuge tube with diaphragm
US20150320918A1 – teaches an apparatus for concentrating blood cells
US20080283474A1 – teaches a fractionation system for centrifugation
US20100140182A1 – teaches a method for aspirating centrifuged blood samples

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        /SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797